PER CURIAM.
Upon examination of the record and after due consideration of the briefs and oral *386argument we are of the opinion that no reversible error has been made to clearly appear. Accordingly, the order under review is affirmed and the cause remanded to the trial court with the respectful direction to dismiss the proceedings in accordance with O’Sullivan v. City of Deerfield Beach, Fla.App.1970, 232 So.2d 33, and to award attorney fees and costs to the County as may be deemed appropriate.
WALDEN and MAGER, JJ., and MOE, LEROY H., Associate Judge, concur.